NEITHER THIS NOTE NOR THE SECURITIES IN THIS NOTE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS AND
NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE SECURITIES IN THIS NOTE MAY
BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

Co-Signer, Inc.

 

Promissory Note

June 19, 2014

 

$15,000.00

 

FOR VALUE RECEIVED, the undersigned, Co-Signer, Inc. (Maker), promises to pay to
the order of Steven J. Smith (Note Holder) or the successors and assigns, the
principal sum of Fifteen Thousand and no/100 Dollars ($15,000.00) (Principal)
subject to the terms and conditions set forth herein.

 

Principal payment shall be made to:

 

Steve J. Smith

32493 Favara Drive

Temecula, CA 92592

 

Or as Note Holder may designate in writing at any time in the future.

 

The consideration for this loan shall be a fee of 1,000,000 shares of the
Maker’s common stock (COSR).

 

The principal shall be due and payable in full in one payment, without offset or
deduction, in lawful money of the United States, by June 26, 2014 (7) days from
final funding of loan (maturity date).

 

Maker will reimburse legal expenses to Note Holder for any costs and expenses
incurred in enforcing this Note to the extent allowable by applicable law. Those
expenses include, but are not limited to, reasonable attorney’s fees.

 

Co-Signer, Inc. and any other entity that has obligations under this Note waive
the rights of Presentment and Notice of Dishonor. "Presentment" means the right
to require the Note Holder to demand payment of amounts due. "Notice of
Dishonor" means the right to require the Note Holder to give notice to other
persons that amounts due have not been paid.

 

The Maker represents and warrants to Holder:

 

Organization and Qualification. The Maker and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. The Maker and each of its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Maker or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Maker owns, directly or indirectly,
any equity or other ownership interest.

 

Authorization; Enforcement. (i) The Maker has all requisite corporate power and
authority to enter into and perform this Note and to consummate the transactions
contemplated hereby and thereby and to agree to all fees charged, in accordance
with the terms hereof, (ii) the execution and delivery of this Note by the Maker
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by the Maker’s Board of Directors and no further
consent or authorization of the Maker, its Board of Directors, or its
shareholders is required, (iii) this Note has been duly executed and delivered
by the Maker by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Note and the other documents executed in connection herewith and bind the
Maker accordingly, and (iv) this Note constitutes, a legal, valid and binding
obligation of the Maker enforceable against the Maker in accordance with its
terms.

 

No Conflicts. The execution, delivery and performance the Note by the Maker and
the consummation by the Maker of the transactions contemplated hereby will not
(i) conflict with or result in a violation of any provision of the Articles of
Incorporation or By-laws of the Maker, or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Maker or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Maker or its securities are subject)
applicable to the Maker or any of its Subsidiaries or by which any property or
asset of the Maker or any of its Subsidiaries is bound or affected (except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect).

 

 

 



No Integrated Offering. Neither the Maker, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales in any security or solicited any offers to buy any security under
circumstances that would require registration under the 1933 Act of the issuance
of this note or the Conversion Stock to the Holder.

 

No Investment Company. The Company is not an “investment company” required to be
registered under the Investment Company Act of 1940 (an “Investment Company”).
The Maker is not controlled by an Investment Company.

 

This Note is a uniform instrument with limited variations in some jurisdictions.

 

Notices. Any notice herein required or permitted to be given shall be in writing
and may be personally served or delivered by courier or sent by United States
mail and shall be deemed to have been given upon receipt if personally served
(which shall include telephone line facsimile transmission) or sent by courier
or three (3) days after being deposited in the United States mail, certified,
with postage pre-paid and properly addressed, if sent by mail. For the purposes
hereof, the address of the Note Holder shall be 32493 Favara Drive, Temecula, CA
92592 and the address of the Maker shall be 8275 S. Eastern Avenue, Suite
200-661, Las Vegas, NV 89123-2545. Both the Holder or its assigns and the Maker
may change the address for service by delivery of written notice to the other as
herein provided.

 

Amendment. This Note and any provision hereof may be amended only by an
instrument in writing signed by the Maker and the Note Holder.

 

Assignability. This Note shall be binding upon the Maker and its successors and
assigns and shall inure to be the benefit of the Holder and its successors and
assigns; provided, however, that so long as no Event of Default has occurred,
this Note shall only be transferable in whole subject to the restrictions
contained in the restrictive legend on the first page of this Note.

 

Governing Law. This Note shall be governed by the internal laws of the State of
California, without regard to conflicts of laws principles.

 

Replacement of Note. The Maker covenants that upon receipt by the Maker of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Note, and in case of loss, theft or destruction, of indemnity
or security reasonably satisfactory to it (which shall not include the posting
of any bond), and upon surrender and cancellation of such Note, if mutilated,
the Maker will make and deliver a new Note of like tenor.

 

Severability. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

Headings. The headings of the sections of this Note are inserted for convenience
only and do not affect the meaning of such section.

 

Counterparts. This Note may be executed in multiple counterparts, each of which
shall be an original, but all of which shall be deemed to constitute on
instrument.

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 



MAKER:

 

 

/s/ Kurt Kramarenko

Kurt Kramarenko, Chief Executive Officer

Co-Signer, Inc.

 

Date: 06/23/2014

 

 

NOTE HOLDER:

 

/s/ Steven J. Smith

Steven J. Smith Date

Individual Investor/Lender

 

Date: 06/23/2014 

 



2

 

